UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ý Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material under §240.14a-12 HENRY COUNTY BANCSHARES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRELIMINARY HENRY COUNTY BANCSHARES, INC. 4806 N. HENRY BOULEVARD P.O. Box 928 STOCKBRIDGE, GEORGIA 30281 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Dear Fellow Shareholder: We cordially invite you to attend the 2011 Annual Meeting of Shareholders of Henry County Bancshares, Inc., the holding company for The First State Bank.At the meeting, we will report on our performance in 2010 and answer your questions. We look forward to discussing both our accomplishments and our plans with you.We hope that you can attend the meeting and we look forward to seeing you there. This letter serves as your official notice that we will hold the meeting on May17, 2011 at 6:30 p.m. at our office at 4806 N. Henry Boulevard, Stockbridge, Georgia 30281 for the following purposes: 1. To elect the 2011 Board of Directors; 2. To approve two Amendments to the Articles of Incorporation of the Company; 3. Non-binding vote to approve the executive compensation of the named executive officers of the Company 4. Non binding vote to recommend the frequency of a shareholder vote to approve the compensation of the named excutive officers of the Company; and 5. To transact any other business that may properly come before the meeting or any adjournment of the meeting. Shareholders owning our common stock at the close of business on April 8, 2011 are entitled to attend and vote at the meeting. Please use this opportunity to take part in the affairs of your Company by voting on the business to come before this meeting.Even if you plan to attend the meeting, we encourage you to complete and return the enclosed proxy in the envelope provided, to Anita Jarvis, as promptly as possible. By Order of the Board of Directors, /s/ David H. Gill David H. Gill President and Chief Executive Officer April15, 2011 Stockbridge, Georgia 1 PRELIMINARY HENRY COUNTY BANCSHARES, INC. 4806 N. HENRY BOULEVARD STOCKBRIDGE, GEORGIA 30281 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS MAY 17, 2011 Our Board of Directors is soliciting proxies for the 2011 Annual Meeting of Shareholders.This proxy statement contains important information for you to consider when deciding how to vote on the matters brought before the meeting.We encourage you to read it carefully. VOTING INFORMATION The Board set April 8, 2011 as the record date for the meeting.Shareholders owning our common stock at the close of business on that date are entitled to attend and vote at the meeting, with each share entitled to one vote.There were 14,245,690 shares of common stock outstanding as of April 8, 2011.A majority of the outstanding shares of common stock represented at the meeting will constitute a quorum. In voting for the proposal to elect nine directors (Proposal No. 1), you may vote in favor of all nominees or withhold your votes as to all or as to specific nominees.The vote required to approve Proposal No. 1 is governed by Georgia law and is a plurality of the votes cast by the holders of shares entitled to vote, provided a quorum is present.Any other matter which may be submitted to shareholders at the meeting will be determined by a majority of the votes cast at the meeting.Votes withheld and broker non-votes will not be counted and will have no effect. In voting for the proposal to approve the Amendment to Article V of the Articles of Incorporation of Henry County Bancshares, Inc. (Proposal 2), you may vote in favor of or against the proposal or you may abstain from voting.The vote required to approve this proposal is governed by Georgia law and Henry County Bancshares’ Articles of Incorporation.The affirmative vote of the holders of two-thirds of the outstanding shares of common stock entitled to vote in the election of directors is required to approve the Amendment to the Articles of Incorporation of Henry County Bancshares.Abstentions and broker non-votes will not be considered to be either affirmative or negative votes. In voting for the proposal to approve the Amendment to Article VII of the Articles of Incorporation of Henry County Bancshares, Inc.(Proposal No. 3), you may vote in favor of, or against the proposal, or may abstain from voting.The vote required to approve Proposal No. 3 is governed by Georgia law and Henry County Bancshares’ Articles of Incorporation.The affirmative vote of the holders of two-thirds of the outstanding shares of common stock entitled to vote in the election of directors is required to approve the Amendment to the Articles of Incorporation of Henry County Bancshares.Abstentions and broker non-votes will not be considered to be either affirmative or negative votes. 2 In voting for Proposals 4 and 5, because these are advisory votes, the results are not binding on the Company; however, the Senior Management Compensation Committee and the Board of Directors value the opinions expressed by the shareholders and will certainly give consideration to the votes cast on both the approval of the executive compensation and the frequency option that receives the highest number of shareholder votes. Our directors and executive officers hold 911,693 shares of Henry County Bancshares, Inc. stock, or approximately 6.40% of all outstanding stock, and we believe that all of those shares will be voted in favor of all nominees listed below under Election of Directors and as recommended by the Board for Proposals 2,3,4,and 5. When you sign the proxy card, you appoint David H. Gill or Charles W. Blair, Jr. as your representative at the meeting.Mr. Gill and Mr. Blair, or either of them, will vote your proxy as you have instructed them on the proxy card.If you submit a proxy but do not specify how you would like it to be voted, Mr. Gill or Mr. Blair will vote your proxy “FOR” the election to the Board of Directors of all nominees listed below under Election of Directors and as recommended by the Board,“FOR” Proposals 2,3,4 and 5.However, if any other matters come before the meeting, Mr. Gill or Mr. Blair will vote your proxy on such matters in accordance with their judgment. You may revoke your proxy and change your vote at any time before the polls close at the meeting.You may do this by signing and delivering another proxy with a later date or by voting in person at the meeting. We are paying for the costs of preparing and mailing the proxy materials and of reimbursing brokers and others for their expenses of forwarding copies of the proxy materials to our shareholders.Our officers and employees may assist in soliciting proxies but will not receive additional compensation for doing so.We are distributing this proxy statement on or about April 15, 2011. NOTICE REGARDING THE INTERNET AVAILABILITY OF PROXY MATERIALS We have posted materials related to the 2011 annual meeting on the Internet. The following materials are available on the Internet at www.firststateonline.com • This proxy statement for the 2011 annual meeting. • The Company’s annual report on Form 10-K filed with the Securities and Exchange Commission. 3 PROPOSAL NO.1: ELECTION OF DIRECTORS Each member of the Board of Directors is elected each year so that the terms of the Board members expire at each annual meeting.The terms of the current directors will expire at the 2011 Annual Shareholders Meeting.Our current directors nominated for reelection are: Paul J. Cates, Jr. G. R. Foster III Mary Lynn E. Lambert Phillip H. Cook David H. Gill Ronald M. Turpin H. K. Elliott, Jr. Edwin C. Kelley, Jr. James C. Waggoner Shareholders will elect the nominees as directors at the meeting to serve a one year term, expiring at the 2012 Annual Meeting of Shareholders.The directors will be elected by a plurality of the votes cast at the meeting.This means that the nine nominees receiving the highest number of votes will be elected.Abstentions and broker non-votes will not be considered either affirmative or negative votes. The Board of Directors recommends that you elect each of the nine nominees as directors. If you submit a proxy but do not specify voting instructions, Mr. Gill or Mr.Blair will vote your proxy to elect each of the nominees.If any of these nominees is unable or fails to accept nomination or election (which we do not anticipate), Mr. Gill or Mr. Blair will vote instead for a replacement to be recommended by the Board of Directors, unless you specifically instruct otherwise in the proxy. Set forth below is certain information about the nominees, each of whom is a current director of the Company and The First State Bank. Paul J. Cates, Jr. - President, Planters Warehouse and Lumber.The Board of Directors believes that Mr. Cate’s business and management experience makes him an excellent candidate for Director of the Company. Phillip H. Cook - Certified Public Accountant, Retired Partner KPMG LLP.The Board of Directors believes that Mr. Cook’s experience as a certified public accountant makes him an excellent candidate for Director of the Company. H. K. Elliott, Jr. - Owner, Elliott Construction Company.The Board of Directors believes that Mr. Elliott’s experience in construction and management makes him an excellent candidate for Director of the Company. G. R. Foster, III, DMD - Dentist.Dr. Foster’s business and management experience makes him an excellent candidate for Director of the Company. 4 David H. Gill - Mr. Gill has served as President of the Bank and of the Company since 2000.Prior to that time, he served as Executive Vice President of the Bank and Vice President of the Company.Mr. Gill’s extensive experience in the banking industry and at the Bank and the Company makes him an excellent candidate for Director of the Company. Edwin C. Kelley, Jr. - Owner, Buddy Kelley Properties.The Board of Directors believes that Mr. Kelley’s experience in commercial real estate and management makes him an excellent candidate for Director of the Company. Mary Lynn E. Lambert - Co-owner of Lambert Sand and Gravel Co. Inc.Mrs. Lambert’s business and management experience makes her an excellent candidate for Director of the Company. Ronald M. Turpin - Retired builder.Mr. Turpin’s business and management experience makes him an excellent candidate for Director of the Company. James C. Waggoner, DVM - Owner, Stockbridge Veterinary Hospital.Dr. Waggoner’s business and management experience makes him an excellent candidate for Director of the Company. PROPOSAL NO. 2: APPROVAL OF AN AMENDMENT TO ARTICLE V OF THE ARTICLES OF INCORPORATION OF HENRY COUNTY BANCSHARES, INC At its regular meeting on March 15, 2011, our Board of Directors voted to adopt, subject to the approval of two-thirds of the holders of all classes of stock entitled to vote in the election of directors, an Amendment to the Articles of Incorporation of Henry County Bancshares, Inc.The Amendment will increase the authorized shares of common stock of the Company from fifty million to two hundred million.The increase in authorized shares will provide the Company with greater flexibility in implementing certain transactions such as public and private stock offerings, stock splits, acquisitions and future listing on a national securities exchange. The proposed Amendment would delete current Article V and replace it with the following ArticleV: ARTICLE V The Corporation shall have authority, acting by its board of directors, to issue not more than Two Hundred Million (200,000,000) shares of Common Stock.Each issued and unissued share to have a par value of $.10.All shares of Common Stock shall be one and the same class and when issued shall have equal rights of participation in dividends and assets of the Corporation and shall be non-assessable.Each outstanding share of Common Stock shall be entitled to one vote on each matter submitted to a vote at a meeting of shareholders.” 5 Shareholder Approval Required The affirmative vote of the holders of two-thirds of all classes of stock entitled to vote in the election of directors is required to approve the Amendment to the Articles of Incorporation of Henry County Bancshares, Inc.Abstentions and broker non-votes will not be considered to be either affirmative or negative votes. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE "FOR" APPROVAL OF THE AMENDMENT TO ARTICLE V OF THE ARTICLES OF INCORPORATION OF HENRY COUNTY BANCSHARES, INC. PROPOSAL NO.3: APPROVAL TO AMEND ARTICLE VII OF THE ARTICLES OF INCORPORATION OF HENRY COUNTY BANCSHARES, INC. TO ELIMINATE PREEMPTIVE RIGHTS OF SHAREHOLDERS At its regular meeting on March 15, 2011, our Board of Directors voted to amend Article VII of the Articles of Incorporation of Henry County Bancshares, Inc., subject to the approval of two-thirds of the holders of all classes of stock entitled to vote in the election of directors, to eliminate the preemptive rights of stockholders.The elimination of preemptive rights gives the Company greater flexibility in public and private stock offerings without first having to offer stock to existing holders of common stock. The proposed Amendment would delete the current Article VII in its entirety. Shareholder Approval Required The affirmative vote of the holders of two-thirds of all classes of stock entitled to vote in the election of directors is required to approve the Amendment to Article VII of the Articles of Incorporation of Henry County Bancshares, Inc.Abstentions and broker non-votes will not be considered to be either affirmative or negative votes. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE "FOR" APPROVAL OF THE AMENDMENT TO ARTICLE VII OF THE ARTICLES OF INCORPORATION OF HENRY COUNTY BANCSHARES, INC. 6 PROPOSAL NO.4: ADVISORY VOTE ON EXECUTIVE COMPENSATION The Dodd-Frank Wall Street Reform and Consumer Act of 2010 (“Dodd-Frank Act”) requires the Company to permit a non-binding advisory vote on the compensation of the Company’s named executive officers, as described in the tabular disclosure regarding named executive officer compensation and the accompanying narrative disclosure in this proxy statement. This proposal, commonly known as a “say-on-pay” proposal, gives the Company’s shareholders the opportunity to endorse or not endorse the Company’s executive pay program and policies through the following resolution: “Resolved, that the shareholders approve the compensation of the named executive officers, as described in the tabular disclosure regarding named executive officer compensation and the accompanying narrative disclosure in this proxy statement.” Because your vote is advisory, it will not be binding upon the Board of Directors. However, the Senior Management Compensation Committee will take into account the outcome of the vote when considering future executive compensation arrangements. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. PROPOSAL NO.5: ADVISORY VOTE ON THE FREQUENCY OF A SHAREHOLDER VOTE TO APPROVE EXECUTIVE COMPENSATION The Dodd-Frank Act requires, among other things, SEC-reporting companies to obtain a non-binding shareholder vote on the frequency of the shareholder votes on executive compensation (at least once every six years) in addition to a non-binding shareholder vote on executive compensation (at least once every three years). This proposal gives the Company’s shareholders the opportunity to determine whether the frequency of shareholder votes on executive compensation will be every one, two or three years. Shareholders are not being asked to approve or disapprove of the Board’s recommendation, but rather to indicate their own choice as among the frequency options. Shareholders may also abstain from voting on the frequency of shareholder votes on executive compensation. Because your vote is advisory, it will not be binding upon the Board of Directors. However, the Senior Management Compensation Committee will take into account the outcome of the vote when considering the frequency of shareholder votes on executive compensation. The Board of Directors unanimously recommends that you vote for the option of “EVERY TWO YEARS” for future shareholder advisory votes on executive compensation. 7 DESCRIPTION OF BUSINESS General Henry County Bancshares, Inc. (the “Company”), headquartered in Stockbridge, Georgia, is a Georgia business corporation which operates as a bank holding company.The Company was incorporated on June 22, 1982 for the purpose of reorganizing The First State Bank (the “Bank”) to operate within a holding company structure.The Bank is a wholly owned subsidiary of the Company. The Company’s principal activities consist of owning and supervising the Bank, which engages in a full service commercial and consumer banking business, as well as a variety of deposit services provided to its customers.Until December 15, 2009, when it suspended operations, the Company also conducted mortgage-lending operations through the Bank’s wholly owned subsidiary, First Metro Mortgage Company (“First Metro”).First Metro provided the Bank’s customers with a wide range of mortgage banking services and products in the same primary market area as the Bank. The Company, through the Bank, derives substantially all of its income from the furnishing of banking and banking related services. The Company directs the policies and coordinates the financial resources of the Bank.The Company provides and performs various technical and advisory services for its subsidiaries, coordinates their general policies and activities, and participates in their major decisions. The First State Bank, Stockbridge, Georgia The Bank was chartered by the Georgia Department of Banking and Finance in 1964.The Bank operates through its main office at 4806 North Henry Boulevard, Stockbridge, Georgia, as well as six (6) full service branches located at 1810 Hudson Bridge Road in Stockbridge, 295 Fairview Road in Ellenwood, 114 John Frank Ward Boulevard in McDonough, 4979 Bill Gardner Parkway in Locust Grove, 2316 Highway 155 in McDonough and 1908 Highway 81 East in McDonough.The Bank owns two lots for the construction of future branches, one at the intersection of Chambers Road and Jonesboro Road in Henry County, as well as one in Butts County located at 620 W. Third Street in Jackson.The Company owns an additional parcel of real estate adjacent to its main office location in Stockbridge, Georgia, upon which is situated a small house. The Bank engages in a full service commercial and consumer banking business in its primary market area of Henry County and surrounding counties, as well as a variety of deposit services provided to its customers.The Bank offers on-line banking services to its customers.Checking, savings, money market accounts and other time deposits are the primary sources of the Bank’s funds for loans and investments.The Bank offers a full complement of lending activities, including commercial, consumer installment, real estate, home equity and second mortgage loans, with particular emphasis on short and medium term obligations.Commercial lending activities are directed principally to businesses whose demands for funds fall within the Bank’s lending limits.Consumer lending is oriented primarily to the needs of the Bank’s customers.Real estate loans include short term acquisition and construction loans. 8 The Bank focuses primarily on residential and commercial construction loans, commercial loans secured by machinery and equipment with a developed resale market, working capital loans on a secured short term basis to established businesses in the primary service area, home equity loans of up to 80% of the current market value of the underlying real estate, residential real estate loans of up to 90% of value with adjustable rates or balloon payments due within five (5) years, and loans secured by savings accounts, other time accounts, cash value of life insurance, readily marketable stocks and bonds, or general use machinery and equipment for which a resale market has developed. The Bank makes both secured and unsecured loans to persons and entities which meet criteria established by the Bank and the executive committee.Approximately 96% of the Bank’s loan portfolio is concentrated in loans secured by real estate, most of which is located in the Bank’s primary market area.The Bank, as a matter of state law, does not generally extend additional credit to any single borrower or group of related borrowers in excess of 25% of statutory capital, or approximately $3,750,000. The lending policies and procedures of the Bank are periodically reviewed and modified by the Board of Directors of the Bank in order to ensure risks are acceptable and to protect the Bank’s financial position in the market.Among other services offered are drive-up windows, night deposits, safe deposits, traveler’s checks, credit cards, cashier’s checks, notary public and other customary bank services.The Bank does not offer trust services. The Bank maintains correspondent relationships with SunTrust Bank, the Federal Home Loan Bank of Atlanta, Fifth-Third Bank, and the Federal Reserve Bank of Atlanta.These banks provide certain services to the Bank such as investing excess funds, wire transfer of funds, safekeeping of investment securities, clearing electronic transactions, loan participation and investment advice. The banking business in and around Henry County, Georgia is highly competitive and includes certain major banks which have acquired locally owned institutions. These banks have considerably greater resources and lending limits than the Bank.In addition to commercial banks and savings banks, the Bank competes with other financial institutions, such as credit unions, agricultural credit associations, and investment firms that provide services similar to checking accounts and commercial lending.The Bank competes with numerous institutions within the primary service areas, including local branches of Bank of America, SunTrust Bank, Wells Fargo and BB&T.As of June 30, 2010, the latest information available, the Bank held approximately 30.6% of the deposit accounts in the Henry County area.Neither the Company nor the Bank generate a material amount of revenue from foreign countries, nor does either have material long-lived assets, customer relationships, mortgages or servicing rights, deferred policy acquisition costs, or deferred tax assets in foreign countries.Thus, the Company has no significant risks attributable to foreign operations. The Bank relies substantially on personal conduct of its officers, directors and shareholders, as well as a broad product line, competitive services, and a local advertising campaign and promotional activities to attract business and to acquaint potential customers with the Bank’s personal services.The Bank’s marketing approach emphasizes the advantages of dealing with an independent, locally owned and headquartered commercial bank attuned to the particular needs of small to medium size businesses, professionals and individuals in the community. 9 A history of the Bank’s financial position and results of operations at and for the fiscal years ended December 31, 2010, 2009 and 2008, is as follows: Years Ended (in thousands) Total Assets $ $ $ Total Deposits $ $ $ Net earnings (loss) $ ) $ ) $ ) Employees As of December 31, 2010, the Bank had 104 full-time employees and 11 part-time employees.None of the Bank’s employees are represented by a collective bargaining group.The Bank considers its relationships with its employees to be good. Supervision and Regulation As a result of examination findings in mid 2009 by the Georgia Department of Banking and Finance, (the “DBF”) and the Federal Deposit Insurance Corporation (the “FDIC”), (collectively, the “Supervisory Authorities”), the Bank’s Directors, on May 14, 2010, entered into a Stipulation and Consent Agreement with the Supervisory Authorities agreeing to the issuance of a Consent Order (the “Order”). Specifically, the Order requires:increased involvement by the Bank’s Board of Directors; an assessment of current and future management and staffing needs; reductions in adversely classified assets; improvement in the overall quality and management of the loan portfolio;maintaining an adequate allowance for loan losses; a Tier I leverage capital ratio of not less than 8% and a Total Risk Based capital ratio of not less than 10%; establishment of a plan to maintain adequate liquidity including a prohibition on accepting brokered deposits and a limitation on interest rates paid on all deposits;prior Supervisory Authority approval to pay cash dividends or Board of Director compensation;and adoption of an annual strategic plan and budget.The Order also establishes a framework and timeframes for the Bank reporting on its compliance with the provisions of the Order.Management is already addressing most of the provisions of the proposed Order, thus it is not contemplated that the Order will significantly change how the Bank is currently being operated.However, there can be no assurance that the Bank will be successful in meeting all of the requirements of the Order. If the Bank fails to adequately address, or make substantial progress towards resolution of the regulatory concerns in the Order, the Supervisory Authorities may take further action including, but not limited to, additional requirements for maintaining sufficient capital under the Order.An ongoing failure to adequately address or make substantial progress towards addressing the concerns of the Supervisory Authorities could ultimately result in the eventual appointment of a receiver or conservator of the Bank’s assets. 10 The Supervisory Authorities examined the Bank during June and July 2010 and conducted an onsite visitation during February 2011.The findings of the Supervisory Authorities are fully reflected in the accompanying financial statements. The Company is also subject to the terms of a Board Resolution (“Resolution”) between the Company and the Federal Reserve Bank of Atlanta (“FRB”) that generally prohibits our ability to receive dividends from the Bank, or to make dividends or other distributions to our shareholders, or repurchase shares of our common stock without prior regulatory approval. The Bank is “significantly undercapitalized” for purposes of Prompt Corrective Action pursuant to 12 U.S.C. § 1831o and 12 C.F.R. Part 6.At December 31, the Bank’s capital ratios were as follows: Tier 1 Capital to Adjusted Total Assets 2.65% Tier 1 Capital to Risk-Weighted Assets 3.10% Total Capital to Risk-Weighted Assets 4.35% Federal law requires the Bank to submit an acceptable Capital Restoration Plan to its primary regulator that includes the specific steps the Bank will take to become adequately capitalized and a timeframe for achieving the higher capital ratios required by the Order.If the Bank does not submit an acceptable Capital Restoration Plan to the Supervisory Authorities, the Bank is subject to further supervisory enforcement actions. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS General There is no established public trading market for the Company’s common stock.It is not traded on an exchange or in the over-the-counter market.There is no assurance that an active market will develop for the Company’s common stock in the future.Therefore, management of the Company is furnished with only limited information concerning trades of the Company’ common stock.There were no shares traded in 2010.The following table sets forth for each quarter during 2009 the number of shares traded and the high and low per share sales prices to the extent known to management. Shares Sales Price Per Share Traded High Low First Quarter $ $ Second Quarter - $
